

116 S1383 IS: To amend the Servicemembers Civil Relief Act to provide a guarantee of residency for registration of businesses of spouses of members of the uniformed services, to improve occupational license portability for military spouses through interstate compacts, and for other purposes.
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1383IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Cotton (for himself, Mrs. Shaheen, and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend the Servicemembers Civil Relief Act to provide a guarantee of residency for registration
			 of businesses of spouses of members of the uniformed services, to improve
			 occupational license portability for military spouses through interstate
 compacts, and for other purposes.1.Guarantee of residency for registration of businesses of spouses of members of uniformed services(a)In generalTitle VI of the Servicemembers Civil Relief Act (50 U.S.C. 4021 et seq.) is amended by adding at the end the following new section:707.Guarantee of residency for businesses of spouses of servicemembersFor the purposes of registering a business—(1)a person who is absent from a State because the person is accompanying the person's spouse who is absent from that same State in compliance with military or naval orders shall not, solely by reason of that absence—(A)be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State;(B)be deemed to have acquired a residence or domicile in any other State; or(C)be deemed to have become a resident in or a resident of any other State; and(2)the spouse of a servicemember may elect to use the same residence as the servicemember regardless of the date on which the marriage of the spouse and the servicemember occurred..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 706 the following new item:Sec. 707. Guarantee of residency for businesses of spouses of ser­vice­mem­bers..2.Improvement of occupational license portability for military spouses through interstate compactsSection 1784 of title 10, United States Code, is amended by adding at the end the following new subsection:(h)Improvement of occupational license portability through interstate compacts(1)In generalThe Secretary of Defense may enter into a cooperative agreement with the Council of State Governments to assist with funding of the development of interstate compacts on licensed occupations in order to alleviate the burden associated with relicensing in such an occupation by spouse of a members of the armed forces in connection with a permanent change of duty station of members to another State.(2)LimitationThe amount provided under paragraph (1) as assistance for the development of any particular interstate compact may not exceed $1,000,000.(3)Annual reportNot later than February 28 each year, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on interstate compacts described in paragraph (1) developed through assistance provided under that paragraph. Each report shall set forth the following:(A)Any interstate compact developed during the preceding calendar year, including the occupational licenses covered by such compact and the States agreeing to enter into such compact.(B)Any interstate compact developed during a prior calendar year into which one or more additional States agreed to enter during the preceding calendar year.(4)ExpirationThe authority to enter into a cooperative agreement under paragraph (1), and to provide assistance described in that paragraph pursuant to such cooperative agreement, shall expire on September 30, 2024..